Citation Nr: 0112848	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-07 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for a left ankle 
disorder based on a de novo review of the record.

4.  Entitlement to service connection for a low back disorder 
based on a de novo review of the record.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision in 
which the RO found that new and material evidence had been 
submitted to reopen claims of entitlement to service 
connection for a left ankle disorder and a low back disorder 
and denied the veteran's claims on the merits.


FINDINGS OF FACT

1.  In rating decisions of May 1986 and March 1987, the RO 
denied service connection for a low back disorder; although 
notified of the denials, the veteran did not appeal.

2.  In rating decisions of March 1995 and May 1995, the RO 
denied service connection for a left ankle disorder; the 
veteran did not appeal and the rating decisions became final.

3.  Evidence submitted since the March 1987 rating decision 
pertaining to the veteran's low back is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  Evidence submitted since the May 1995 rating decision 
pertaining to the left ankle is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

CONCLUSIONS OF LAW

1.  The March 1987 rating decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.  The May 1995 rating decision that denied service 
connection for a left ankle disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

3.  Additional evidence associated with the claims file since 
the March 1987 denial of service connection for a low back 
disorder is new and material; hence, the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

4.  Additional evidence associated with the claims file since 
the May 1995 denial of service connection for a left ankle 
disorder is new and material; hence, the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131(West 
1991); 38 C.F.R. § 3.303 (2000).

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  When a claimant 
seeks to reopen a final decision based on new and material 
evidence, the Board must first determine whether the evidence 
received since the last final disallowance of the claim is 
new and material under 38 C.F.R. § 3.156(a) (2000).

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board that had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In this case, medical evidence submitted since the March 1987 
rating decision pertaining to the veteran's low back, and 
evidence submitted since the May 1995 rating decision 
pertaining to the veteran's left ankle consists of private 
medical records showing treatment for a left ankle disorder 
and a lay statement from an individual who served with the 
veteran.

As the evidence to reopen must merely "contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury(ies) or disability(ies), even where 
it will not eventually convince the Board to alter its rating 
decision", Hodge, 155 F.3d at 1363, the Board finds that the 
new evidence bears directly and substantially on the question 
of service connection for a low back disorder and a left 
ankle disorder.  The evidence at the time of the prior final 
decisions did not establish a relationship between the 
veteran's service and any low back or left ankle disorder.  
The lay statement submitted by the individual who served with 
the veteran directly speaks to the issue of service 
incurrence for both disorders.  Accordingly, as new and 
material evidence has been submitted, the claims of 
entitlement to service connection for a low back disorder and 
a left ankle disorder are reopened.


ORDER

New and material evidence to reopen the claims of entitlement 
to service connection for a low back disorder and a left 
ankle disorder has been submitted; to this extent the appeal 
is granted.


REMAND

Pertinent to the issues on appeal, the Board notes that on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law defines VA's duty 
to assist a claimant in obtaining evidence to necessary to 
substantiate a claim, and eliminates from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist (thus superseding the decision 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded).  These changes are applicable to all claims filed 
on or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The veteran's service medical records are completely negative 
for complaints, treatment or diagnosis pertaining to the left 
ankle or low back.

The claims folder contains documentation of the veteran 
having been recognized for gallantry while participating in 
aerial flights in combat areas.  The veteran was awarded the 
Distinguished Flying Cross and an Air Medal with two Gold 
Stars for heroism during operations against enemy Japanese 
forces in 1944 and 1945.

The Board notes that in the case of any veteran who engaged 
in combat with the enemy in service, the VA is required to 
accept as sufficient proof of service connection for any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  It does not appear that the RO considered 
38 U.S.C.A. § 1154 (b) in adjudicating the veteran's claims 
of entitlement to service connection for a left ankle 
disorder and a low back disorder.  See Jensen v. Brown, 19 
F.3d. 1413 (1994); Caluza v. Brown, 7 Vet.App. 498 (1995); 
and Collette v. Brown, 82 F.3d 389 (1996).

Post-service medical records show that on VA examination in 
January 1986, the veteran reported a history of injury to his 
back, left knee and left ankle in service in 1945 when he 
fell from a truck in Okinawa.  He indicated that he had been 
treated at sick call and as an outpatient after this 20 foot 
fall.  He was assigned to quarters for approximately two 
weeks.  The diagnostic impression included degenerative 
arthritis of the thoracic spine, and a compression fracture 
of the lumbar spine at L1.

The veteran was seen by W. Scott James, III, M.D., beginning 
in December 1994, for complaints of left leg pain since 
military service in WWII.  He reported an injury in service 
when he fell twenty feet from a truck and injured his left 
calf and left ankle.  He described having pain in those areas 
of his left leg since service with a popping sensation.  He 
reported an occasional limp and a tendency to make him want 
to fall down.  On examination, x-rays were reported to show 
some soft tissue calcifications on the lateral view, in the 
proximal one third of the left leg.  At that time, in 
December 1994, Dr. James indicated that the diagnosis was a 
possible peroneal nerve contusion with some chronic pain, but 
no evidence of permanent disability.  Dr. James indicated 
that there was no way he could state the veteran's condition 
was caused by his fall in service.  He merely noted that the 
veteran had reported a history of a fall in service with 
pains resulting therefrom.  It was also indicated that the 
veteran's history of jumping and parachuting from airplanes 
could be a cause of his symptomatology.  There was no 
reference made regarding a low back disability or complaints 
affecting the veteran's low back.

The Board notes that the January 1995 letter from Dr. James 
was a summary of his treatment of the veteran; the veteran's 
complete treatment records from Dr. James have not been 
obtained or associated with the claims folder.

In a December 1999 lay statement, Edwin P. Parker, III, M.D., 
an individual who served with the veteran, indicated that he 
had been the flight surgeon of the veteran's squadron in July 
1945.  Dr. Parker stated that he did not recall all of the 
details of the veteran's fall and subsequent injury.  He 
noted that he had met up with the veteran at a reunion of 
their Marine Squadron in October 1999, at which time the 
veteran spoke of an injury to his left ankle and low back in 
service in July 1945 when he fell from a truck.  Dr. Parker 
indicated that the veteran was given sick leave for 
approximately two weeks.  He noted that the veteran had 
complained of crepitation, pain and intermittent edema of his 
left ankle as well as back pain which had persisted since 
service.  A subsequent March 2000 lay statement from Dr. 
Parker noted that the incident in which the veteran fell from 
a truck that was referenced in the December 1999 letter, had 
occurred on the island of Okinawa.

As the record is currently developed, there is no clear 
diagnosis involving either the left ankle or the low back, 
though there is evidence that the veteran was noted at one 
point to have some symptomatology in the left ankle and an 
old compression fracture of the lumbar spine.  The service 
medical records are completely negative for complaints, 
treatment or diagnosis pertaining to the left ankle or the 
low back.  There is no medical opinion of record linking any 
current left ankle or low back disability to the veteran's 
military service.

Insofar as there are medical records which have not been 
associated with the claims folder from Dr. James, and in 
light of the recently enacted provisions of the Veterans 
Claims Assistance Act of 2000, the Board finds it appropriate 
to remand this case for further action.  Specifically, after 
the RO obtains the veteran's complete treatment records from 
Dr. James, and any other pertinent treatment records 
concerning the veteran's left ankle or low back which have 
not been placed in the claims folder, the veteran should be 
afforded an orthopedic VA examination to determine the nature 
and severity of all pathology in the left ankle and low back, 
and to obtain a medical opinion as to the relationship, if 
any, between those disorders, if present, and the veteran's 
military service.  The veteran is hereby notified that a 
failure to report for any scheduled examination, without good 
cause, could well result in the denial of the claim.  See 
38 C.F.R. § 3.655 (2000).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the record 
all outstanding pertinent medical records, to include any 
medical records from any VA facilities, if appropriate.  At 
the current time, it appears that the veteran has received 
only private treatment.  However, the RO should ensure that 
if the veteran has received any VA treatment or additional 
private treatment since April 1995, the date of the treatment 
summary provided by Dr. James, such records are obtained and 
placed in the claims folder.  In particular, the Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his left ankle or low back 
since April 1995, the date of the letter 
from Dr. James summarizing his treatment 
of the veteran's left ankle.  Based on 
his response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all pertinent treatment 
records from the identified health care 
provider(s), to include VA facilities, 
and associate them with the claims 
folder.  If the records are not received, 
the RO should inform the appellant and 
tell him that he can procure them.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of the examination is to 
identify the nature and etiology of the 
veteran's left ankle disorder and low 
back disorder.  All tests and studies 
deemed warranted should be accomplished, 
and all findings should be reported in 
detail.  Following review of the entire 
claims file, to include a copy of this 
REMAND, the physician should diagnose all 
pathology demonstrated in the veteran's 
left ankle and low back.  In addition, 
the VA examiner should specifically 
provide a medical opinion as to whether 
it is at least as likely as not that the 
currently demonstrated pathology in the 
veteran's left ankle and low back is 
related to any incident of military 
service, or 
whether it is related to other causes.  
The complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for a left ankle 
disorder and a low back disorder, on the 
merits, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include the 
guidelines of 38 U.S.C.A. § 1154 (b) and 
Collette v. Brown, and the recently 
amended/added statutory provisions 
pertaining to VA's duties to 
assist/notify a claimant.

4.  If any benefit sought remains 
denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable timeframe before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication and to 
comply with recently enacted legislation.  The veteran need 
take no action until otherwise notified, but he has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 



